Citation Nr: 9921902	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-43 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder (degenerative disc disease, L5-S1, with recurrent 
right sacroiliac strain), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder (history of severe strain), currently evaluated as 
10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing impairment.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1967 to May 1969.  The record also reflects that he 
served in the Army National Guard for the State of Alabama in 
the years following his active service.  

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a May 1995 rating decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision dated August 13, 
1996, the Board denied the appellant's claims seeking 
increased ratings for his low back and left knee 
disabilities.  The appellant appealed the board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court).  In June 1997, counsel for the 
appellant and VA filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the 
motion.  An Order of the Court dated in July 1997 granted the 
motion and vacated the Board's prior decision of August 1996.  
The case was then remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.  Thereafter the Board remanded the case to the RO in 
March 1998, for further development and readjudication in 
accordance with the Court's Order and the terms of the Joint 
Motion for Remand, as adopted by the Court's Order.

It was further noted by the Board in its March 1998 Remand, 
that the veteran had perfected an appeal in September 1994 as 
to a February 1994 rating decision that declined to reopen a 
claim of entitlement to service connection for defective 
hearing on the basis of the veteran's failure to present new 
and material evidence.  The RO was further directed to 
inquire of the appellant whether he wished to pursue appeal 
of this issue.  On remand, the appellant did express his 
desire to continue the appeal of this issue; thus, the Board 
finds that this additional issue, as set forth on the title 
page of the decision, is also properly before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The appellant's service-connected low back disability is 
currently manifested by subjective complaints of daily pain 
radiating down left leg with lost work days of about 8-10 per 
year due to low back symptoms; and objective clinical 
findings of limited range of motion due to pain as well as 
some symptoms of sciatic neuropathy to include decreased 
sensation of left leg, absent left patella reflex and only 
slight left Achilles reflex; but without muscle spasm, loss 
of motor strength, atrophy, or other severe or neurologic 
symptoms.  

2.  The appellant's service-connected left knee disability is 
currently manifested by subjective complaints of daily pain, 
worse with prolonged standing or walking; and clinical 
findings of normal x-rays with limitation of extension to 4 
degrees and flexion to 13 degrees.

3.  The last final disallowance of a claim for service 
connection for bilateral hearing loss was a February 1970 
rating decision. The appellant was notified of that decision 
by letter dated March 1970.  He did not appeal.

4.  The evidence which has been presented or secured since 
the February 1970 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss 
because there is no new evidence which provided evidence that 
the appellant has current hearing loss disability which was 
aggravated by service or that a connection exists between any 
current hearing loss and service.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, and no higher, 
for the service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

2.  The criteria for a rating of 30 percent, and no higher, 
for the service-connected left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1998).

3.  The February 1970 decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

4. Evidence received since the February 1970 rating decision 
denying service connection for hearing loss is not new and 
material evidence, and the appellant's claim for service 
connection for bilateral hearing loss has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings for service-connected low back and left 
knee disabilities

Initially, the Board fins that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claims are "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also clear that the 
appellant's claims have now been adequately developed for 
appellate review purposes by the RO.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A.  Lumbar spine disorder

Medical History

Service medical records show that the appellant was treated 
for low back pain, diagnosed as back sprain during service.  
Following his discharge from service, the appellant applied 
for VA disability benefits.  Subsequently he was afforded a 
VA medical examination in July 1969.  On physical 
examination, the appellant had normal curvature of the spine 
and x-rays were negative for pathological changes.  The 
diagnostic assessment was recurrent right sacroiliac muscle 
strain.

A November 1989 military medical board evaluation reported a 
history of chronic back pain which caused difficulty when he 
lifted more than 50 pounds.  He had no radicular symptoms, 
weakness or paresthesias.  The examiner's impression was 
chronic back pain.

By rating decision dated February 1970, the appellant was 
awarded service connection and assigned a noncompensable (0%) 
disability evaluation for recurrent right sacro-iliac strain.

VA examination report dated November 1993 revealed complaints 
of constant pain in the lower back with occasional numbness 
down the posterior thigh region to the knees.  Physical 
examination revealed no postural deformities or muscle spasm 
of the lumbar or paravertebral muscles.  Range of motion was 
measured at 80° forward flexion; 30° extension; 25° lateral 
flexion on the right and 28° on the left; and 40 ° rotation 
bilaterally.

By rating decision dated February 1994, the appellant's 
disability evaluation was increased from noncompensable to 10 
percent disabling for "degenerative disc disease, L5-S1, 
with recurrent right sacroiliac strain".

VA examination report dated March 1995 showed subjective 
complaint of daily low back pain, increased by prolonged 
sitting or standing.  The examiner observed tenderness over 
the lower right lumbar area near the L5,S1 area.  His gait 
included limping, favoring his left knee.  He had no postural 
abnormalities or fixed deformities, and the musculature of 
his back was normal.  Range of motion was measured at 60° 
forward flexion; 15° backward extension; 20° left lateral 
flexion; 25° rotation to the left; and 30° rotation to the 
right.  There was also objective evidence of pain on motion 
at the maximum limit of the range of motion at all levels 
tested.  X-rays were interpreted to show disc space narrowing 
at L5-S1, indicating degenerative disease.  The impression of 
the radiologist was "evidence of marked degenerative disc 
disease at L5-S1."

Private medical treatment records from the Fitz-Gerald, 
Perritt Clinic, dated from February 1994 to January 1995, 
indicated the appellant complained of back pain in October 
1994; on examination the appellant was found to have a little 
percussion tenderness over his lumbar spine.  The medical 
provider noted that the appellant was known to have severe 
arthritis; the assessment was arthritis, confirmed by x-ray.  
In January 1995, the appellant was seen again with complaint 
of arthritis in his low back.  

Statement from Dr. Fitz-Gerald, dated August 1996, indicated 
that the appellant had suffered from recurrent back pain for 
many years.  He had degenerative arthritis of the back which 
necessitated steroid therapy and kept him partially disabled.

VA examination report dated September 1998, noted subjective 
complaint of lower back pain radiating into the left leg.  
Lifting and standing made the pain worse.  He had had no 
surgery on the back but did use a back brace.  He also used 
crutches both for his knees and his back.  He also complained 
of back stiffness and fatigue but indicated he tried to work 
his eight hour shift as a nursing assistant at a hospital.  
He stated that he did not use his crutches at work.  In the 
past year he had lost 8 to 10 days from work due to back 
problems.  The examiner observed that the appellant presented 
for examination in a wheelchair with his crutches.  He 
attempted to walk to the examining room but had difficulty.  
He required assistance to remove his clothing for the 
examination.  

Physical examination revealed a slightly smooth dorsal 
kyphosis in the upper spine; otherwise, no deformity was 
noted.  There was slight tenderness over the lumbar area.  
Musculature was within normal limits.  No muscle spasm was 
noted.  Range of motion of the lumbar spine was measured as 
follows: flexion to 31 degrees, extension limited to -2 
degrees; lateral flexion to the right at 3 degrees; lateral 
flexion to the left at 3 degrees; and rotation 3 degrees 
bilaterally.  The appellant was noted to complain of pain on 
all of these movements.  Straight leg raising to 5 degrees on 
the right, and to 18 degrees on the left,  caused back pain.  
Deep tendon reflexes on the right were within normal limits.  
He was observed to hold the left knee in 13 degrees flexion 
and the patella reflex was absent.  The left Achilles reflex 
was only slight.  He could stand only slightly on his toes 
and was unable to stand on his left heel, and only slightly 
on his right heel.  There was decreased touch sensation 
medially and laterally in the left leg.  There was also 
decreased pain sensation in the lateral aspect of the left 
foot.  X-ray of the lumbar spine revealed degenerative disc 
disease (DDD) at level L5-S1 with evidence of a probable old 
injury to the fifth lumbar vertebral body as this appeared to 
be deformed.  There was moderate anterior vertebral spurring 
at level L5-S1.  

The veteran was referred for an MRI of the lumbar spine.  The 
MRI report, dated September 1998, noted diagnostic impression 
of:  1) L3-L4 left paramedian "mass" which may represent a 
high signal disc herniation; 2) L4-L5 annular bulge which is 
indenting the thecal sac; and 3) grade I spondylolisthesis at 
L5-S1.  

Upon consideration of the MRI findings, the VA examiner made 
the following diagnoses:  1)  remote back injury with 
deformity of the fifth lumbar vertebrae; 2) chronic back 
pain; 3) degenerative disc disease at L5-S1; 4) moderate 
degenerative arthritis of the lumbar spine at L5-S1; 5) grade 
I spondylolisthesis at L5-S1; 6) probable L3-L4 lumbar disc 
paramedian herniation with patent neural foramina.

By rating decision dated October 1998, the RO increased the 
veteran's disability evaluation from 10 to 20 percent for his 
service-connected degenerative disc disease, L5-S1, with 
recurrent right sacroiliac strain.  

VA outpatient medical treatment records dated December 1997 
to March 1999, show complaint of arthritic pain in February 
1998 with no relief with medication.  He was treated for 
acute gouty arthritis of the left great toe in April 1998.  
Follow-up treatment for improving gout in April and May noted 
complaint of some arthritic pains in lower back and left 
knee.  In June 1998 he was seen again for gouty arthritis.  
In December 1998 the veteran complained of lower back pain.

Analysis

As noted in the factual summary above, the appellant's lumbar 
spine disability is currently evaluated as 20 percent 
disabling.  In evaluating the appellant's back disability, 
the RO utilized Diagnostic Codes 5293 and 5295.  

Under Diagnostic Code 5293, intervertebral disc syndrome is 
assigned a 60 percent rating when pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of disease disc.  It is rated at 40 percent when severe, 
manifested by recurring attacks, with intermittent relief.  
When moderate, manifested by recurring attacks, it is rated 
20 percent disabling.  38 C.F.R. § 4.71a.  

Thus, the rating of intervertebral disc syndrome is based on 
the frequency, severity, and duration of attacks of symptoms 
compatible with sciatic neuropathy, and the degree of 
intervening relief from such symptoms.  A review of the 
record confirms that the veteran has some symptoms compatible 
with sciatic neuropathy.  During the September 1998 VA 
examination, he had decreased sensation in the left leg.  He  
reported radiating pain into his left leg.  When tested, his 
left patella reflex was absent and the Achilles reflex was 
only slight.  Range of motion in the lumbar spine was limited 
due to pain.  However, the record contains no clinical 
findings which indicate that the veteran has muscle spasms in 
his back, or loss of motor strength or atrophy in his lower 
extremities.

The frequency of the appellant's low back symptoms was 
discussed somewhat during his September 1998 examination when 
he reported he had lost 8 to 10 days of work during the past 
year due to back problems.  He has consistently reported 
daily low back pain with little relief from medication.  As 
to the severity of his symptoms, the Board notes that the 
appellant has not required hospitalization for low back-
related symptoms.  Nor does the record contain any indication 
that he has sought frequent treatment for such symptoms.  

The Board finds that the appellant's disability from 
degenerative disc disease is manifested by symptoms of low 
back pain, radicular pain in the left leg, loss of sensation 
in his left leg, and absent patella and near absent ankle 
reflex on the left, but without muscle spasm, loss of motor 
strength, atrophy, or other severe or neurologic symptoms.  
The severity and frequency of these symptoms more closely 
approximate the criteria for the 40 percent rating, that is, 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.7.

Other diagnostic codes pertinent to disability from low back 
disorders must also be considered.  Under Diagnostic Code 
5292, ratings of 10, 20, or 40 percent are assigned for 
slight, moderate, or severe limitation of motion of the 
lumbar spine, respectively.  As noted above, the RO also 
considered the criteria of Diagnostic Code 5295.  Under that 
diagnostic code, a 40 percent rating is assigned for 
lumbosacral strain manifested by severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a.

While the historical record would seem to indicate that the 
appellant has definite limitation of motion in his lumbar 
spine, the clinical findings do not indicate the degree of 
limitation of motion represented by the veteran at the 
September 1998.  There would seem to be a strong voluntary 
component in the limitation of motion demonstrated at that 
examination.  The Board notes the clinical findings such as 
the lack of muscle spasms and normal musculature, no obvious 
deformity, and only slight tenderness over the lumbar area.  
The Board further notes that although the appellant presented 
for examination in a wheelchair, he also stated that he 
ambulated without wheelchair or crutches while working an 8-
hour shift at a hospital as a nurse's assistant.  He further 
stated that he only needed help when he had to lift a 
patient.  The Board also notes that there is no reference in 
the VA outpatient treatment records dated from December 1997 
to March 1999, of the need or the actual use of either 
crutches or wheelchair.  Rather there are only notations of 
complaint of "arthritic pain".  Taking all these factors 
into consideration, as well as the clinical findings of the 
previous VA examination conducted March 1995 as well as the 
private medical records and statement submitted from Dr. 
Fitz-Gerald, the Board concludes that there is no clinical 
findings of the symptomatology which would warrant assignment 
of a 40 percent rating under either Diagnostic Code 5295 or 
5292. or any higher schedular rating under any diagnostic 
code.  

The Board has given consideration to the appellant's 
contention that he should be assigned a separate rating for 
degenerative arthritis of the lumbar spine.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (1998).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The Court has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 36-97 (12/12/97), held that Diagnostic Code (DC) 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Thus, under the facts of this 
case, the Board concludes that an additional rating for 
degenerative arthritis would constitute pyramiding.  However, 
the Board is cognizant that since the appellant has received 
less than the maximum evaluation under Diagnostic Code 5293 
based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 (1998), even 
though the rating might correspond to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see also 
VAOPGCPREC 36-97 (12/12/97).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran's service-connected back disability 
includes limitation of motion with pain.  The record contains 
no clinical findings that the veteran's low back disorder is 
also manifested by weakness, excess fatigability, 
instability, or incoordination.  The limitation in low back 
motion due to pain has been considered by the Board, which 
finds that such manifestations are adequately compensated by 
the 40 percent rating. 

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The 40 percent rating for the service-connected 
back disability has been assigned on this basis.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Higher ratings are provided for 
greater degrees of disability of the lumbar spine, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for his low back disorder, nor is it shown that the 
disorder otherwise so markedly interferes with his employment 
as to render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from the service-connected 
disability of the back, including the effect of pain on 
function and movement, is adequately compensated by the 
schedular rating.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.



B.  Left knee disorder

Medical History

Evidence of record shows that the appellant injured his left 
knee during a National Guard drill in early April 1988.  
Private medical records subsequently dated in April 1988, 
from Bryan W. Whitfield Memorial Hospital and H. J. 
Fitzgerald, M.D., show he was seen with complaint of 
increasing pain and swelling in left knee since twisting 
injury to left knee during National Guard drill.  It was 
noted that he had a history of gouty arthritis.  Dr. 
Fitzgerald, his treating physician, feared he was developing 
septic arthritis so he was admitted for treatment with IV 
antibiotic therapy.  At admission, there was severe splinting 
flexion of the left knee with gross swelling.  The knee as 
warm to the touch, tender and painful on extension.  The knee 
was aspirated; there was no evidence of blood.  

A statement from Dr. Fitz-Gerald, dated October 1988, noted 
that the appellant had "made a complete recovery and 
suffered neither true sepsis or the loss of his leg primarily 
due to his aggressive therapy."  

A military medical board evaluation report, dated November 
1989, noted a history of septic arthritis of the left knee, 
for which the appellant had had arthrocentesis performed on 
two occasions.  The appellant also provided a history of 
gouty arthritis of the knee; however, there were no records 
to document that diagnosis.  Physical findings included full 
range of motion and a mildly positive patellar compression 
test.  His ligaments were otherwise stable.  X-rays were 
interpreted to show minimal changes of early degenerative 
joint disease without any obvious x-ray change for gouty 
arthritis.  The recommendation was that the appellant be 
allowed to walk for his PT (physical fitness training) Test.

Private medical records dated from February 1994 to January 
1995 from the Fitz-Gerald, Perritt Clinic, noted that the 
appellant was seen in October 1994 for complaint of bilateral 
knee pain; the examiner noted a history of severe arthritis 
and observed that he had crepitus in both knees.  In January 
1995 he was seen again complaining of arthritis in his knee; 
he was noted to have some crepitus in the left knee, with 
minimal effusion and pain on internal/external rotation of 
the hip.

VA examination report dated November 1993 noted subjective 
complaints of knee pain and swelling approximately one a 
month.  He claimed that he could not "bend down a lot".  
The examiner observed that the appellant could squat only 2/3 
of the way down because of pain in his knees.  Physical 
examination of the knees revealed flexion to 110 degrees.  
There was no observed deformity or swelling.  There was some 
tenderness around the left patella at the inferior distal 
quadrant, but no evidence of subluxation or ligament laxity.  
The diagnosis was probable gout of the knees with increased 
uric acid.  X-rays of the knees were negative for 
abnormalities.

VA examination report dated March 1995 noted subjective 
complaints of problems with pain and swelling of the left 
knee since the National Guard incident.  He claimed that he 
used a cane to walk most of the time and had an extremely 
difficult time going up and down stairs.  The examiner 
observed slight tenderness on the inferior portion of the 
anterior part of the left knee with very minimal swelling.  
There was no subluxation or lateral instability or any loose 
motion.  The appellant had flexion of the left knee to 120 
degrees with pain, and flexion of the right knee to 140 
degrees without pain.  It was noted that blood and urinalysis 
workup were all normal as well as an x-ray of the left knee.  
The examiner diagnosed probable degenerative arthritis of the 
left knee but noted there was no radiographic evidence.

VA examination report dated February 1997 noted subjective 
complaints of constant pain, swelling and stiffness in the 
left knee.  The appellant reported a history of having the 
knee aspirated once or twice a year.  He had been told he had 
arthritis of the left knee, about three years ago.  He 
claimed that he used a left knee brace and bilateral crutches 
to ambulate.  The examiner observed that the appellant 
presented for the examination in a wheelchair accompanied by 
an attendant.  He was wearing a left knee brace.  Physical 
examination revealed mild swelling and puffiness of the left 
knee.  It was very tender to touch all around, even 
anteriorly and posteriorly.  Active range of motion was not 
tested because the veteran claimed he could not move the left 
knee due to severe pain.  Passive range of motion also could 
not be elicited as the veteran requested the examiner not to 
bend his knee.  When asked to walk, he ambulated with great 
difficulty using crutches and keeping the left knee in a 
flexed position without placing left foot on the ground.  X-
ray of the left knee was interpreted to be normal with no 
bone or joint abnormality noted.  The diagnosis was: 
degenerative joint disease, left knee with history of 
previous injury.

VA examination report dated September 1998, noted subjective 
complaints of pain and swelling which required aspiration 
about every three months.  Pain is worse with standing and 
walking.  The appellant was wearing a brace on the knee and 
stated he occasionally used a cane.  The examiner observed 
that the appellant arrived for his appointment in a 
wheelchair, carrying crutches.  Physical examination revealed 
no swelling but there was moderate tenderness.  Attempts at 
flexion, extension as well as lateral and medial stability 
testing were met with complaints of pain.  However, the 
examiner observed that these seemed to be stable.  Upon 
request to extend the knee as much as possible, extension was 
limited to 4 degrees and flexion was limited to 13 degrees.  
X-ray of the left knee was reported as normal.  The final 
diagnoses were:  1) history of remote injury to the left 
knee; 2) chronic left knee pain and swelling subsequent to 
the above injury; 3) decreased range of motion of the left 
knee with normal x-ray.  The examiner further commented that 
functional loss due to pain in the left knee was quite 
significant.

Analysis

In evaluating the appellant's left knee disorder, the RO has 
utilized Diagnostic Code 5257.  Under that diagnostic code, 
impairment of the knee other than ankylosis is rated based on 
recurrent subluxation or lateral instability, and ratings of 
10, 20, or 30 percent are assigned where such symptoms are 
slight, moderate, or severe, respectively.  38 C.F.R. 
§ 4.71a.  

The appellant has contended that he should also be rated for 
arthritis of the left knee and cited Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  As noted above in the Board's legal 
analysis of the appellant's service-connected low back 
disability, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions. Instead, 
each was separate and distinct in nature.  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, citing Esteban.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  However, in the instant case, there is no X-ray 
evidence of degenerative arthritis of the left knee.  
Therefore, the appellant's argument is without legal merit.

Furthermore, in this case, the record contains no indication 
that the veteran's knee disorder is manifested by any 
recurrent subluxation or lateral instability.  During both 
the February 1997 and September 1998 the veteran failed to 
cooperate with the examiner and insisted on keeping his left 
knee in a flexed position and off the floor.  Yet during the 
VA examination of the spine in September 1998, the veteran 
was observed to ambulate with both feet on the floor, 
although with difficulty.  Again, it is also noted that the 
appellant stated during the spine examination that he worked 
a regular 8-hour shift as a nursing assistant without aid of 
wheelchair or crutches and only needed help when lifting 
patients.  Thus, the Board finds a rather strong voluntary 
component in the appellant's inability to cooperate with the 
VA examiner.  Based on the clinical findings available both 
in the appellant's private and VA treatment records as well 
as the examination reports, the Board finds there is no 
clinical evidence of subluxation, lateral instability or 
loose motion in the left knee.  Furthermore, during both of 
the most recent VA examinations, the appellant's complaints 
were of knee pain.  He did not report that his left knee was 
unstable or prone to recurrent subluxation.  The examiner did 
not report clinical findings of subluxation or lateral 
instability.  The Board finds that the criteria for a 
schedular rating higher than the currently assigned 10 
percent, under Diagnostic Code 5257, for the left knee 
disorder have not been met.

The Board has considered the veteran's left knee disability 
in the context of other diagnostic codes pertinent to rating 
of knee disorders to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 rate knee disability based on limitation of 
flexion and extension of the leg, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Where flexion is limited 
to 30 degrees, a 20 percent rating is assigned.  Where 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  Under Diagnostic Code 5261, a 10 percent rating is 
assigned for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is assigned for limitation of 
extension to 15 degrees.  Higher ratings are assigned for 
greater limitation of extension.

During the September 1998 VA joints examination, the 
appellant again was less than fully cooperative just as in 
the earlier examination.  However, when asked to extend the 
knee as much as possible, extension was noted to be limited 
to 4 degrees and flexion was limited to 13 degrees.  This 
limitation of motion would not warrant an increased 
evaluation under Diagnostic Code 5261 for limitation of 
extension.  However, the appellant would seem to be entitled 
to a 30 percent evaluation under the criteria of Diagnostic 
Code 5260 for limitation of flexion.  Thus, giving the 
appellant the benefit of all reasonable doubt, and also 
taking into consideration the Court's holding in DeLuca as to 
functional loss due to pain, the Board finds that an 
increased evaluation of 30 percent under Diagnostic Code 5260 
for limitation of flexion of the knee is warranted.

The Board finds that the veteran's left knee disorder is 
manifested by knee pain and occasional swelling with 
prolonged standing, without recurrent subluxation or lateral 
instability, and without limitation of extension to 15 
degrees but with limitation of flexion to 15 degrees.  Thus, 
the Board concludes that the criteria for a schedular rating 
of 30 percent, but no higher, for the left knee has been met.

In reaching its decision, to the extent possible, the Board 
has considered the history of the disability in question as 
well as the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§ 4.1, 4.2, 4.41 (1998).  The Court has held 
that pursuant to 38 C.F.R. § 4.40 the Board must consider and 
discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

In this case, the record contains no clinical findings that 
the veteran's knee disorder is also manifested by weakness, 
excess fatigability, instability, or incoordination.  The 
knee disorder, manifested mainly by limitation in range of 
motion and pain with prolonged standing or walking, are 
adequately compensated by the current rating of 30 percent 
for limitation of flexion under Diagnostic Code 5060.

The Board has also considered the provisions of 38 C.F.R. § 
4.7 (1998).  Absent considerably more limitation of motion in 
extension, however, the veteran's knee disorder does not 
approximate the criteria for the next higher schedular rating 
of 40 percent.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Higher ratings are provided for 
greater degrees of disability of the knee, but the medical 
evidence reflects that the required manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required hospitalization or frequent treatment for 
his knee disorder, nor is it shown that the disorder 
otherwise so markedly interfere with his employment as to 
render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from the service-connected 
disability of the left knee, including the effect of pain on 
function and movement, is adequately compensated by the 
schedular rating.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


II.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
bilateral hearing impairment

Generally, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  In 
addition, a current hearing loss disability requires that the 
pure tone thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

For certain chronic diseases, including sensorineural hearing 
loss, the law provides a presumption of service connection if 
the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that "new and 
material" evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991).

In Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) provided a standard, adopted from a federal 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet.App. at 174.

That standard as adopted by the Court in Colvin, and further 
defined in subsequent decisions of the Court, specifically 
focused on the likely impact the new evidence submitted would 
have on the outcome of the appellant's claim.  It required 
that "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174. 

However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the Court had overstepped its judicial authority in Colvin, 
in failing to defer to the interpretation of the term "new 
and material" set forth by VA in its own regulation, and 
adopting instead a definition of materiality from an 
altogether different benefits scheme.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).  Therefore, the Federal Circuit overruled the Colvin 
test for the purposes of evaluating whether new evidence is 
material and directed that the proper standard was that set 
forth in the VA's regulation.  Hodge, 155 F. 3d at 1364.

In that regard, 38 C.F.R. § 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above.  The Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. § 
3.156(a), it is not clear to what extent 
this addresses the final ratings decision 
rather than emphasizes the importance of 
ensuring that the evidentiary record is 
complete before a ratings decision is 
made.

Hodge, at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded, "[t]his passage suggests that the purpose behind 
the definition was not to require the veteran to demonstrate 
that the new evidence would probably change the outcome of 
the claim; rather, it emphasizes the importance of a complete 
record for evaluation of a veteran's claim."  Hodge, at 
1363.  The Federal Circuit also stated, "[w]e certainly 
agree with the Court of Veterans Appeals that not every piece 
of new evidence is "material"; we are concerned, however, 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge, at 1363.

The Board also notes that a claim for service connection for 
a disorder typically involves three issues or elements: (1) 
current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans v. Brown, 9 Vet. App. 273 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).

In the instant case, the RO initially denied the veteran's 
claim for entitlement to service connection for bilateral 
hearing in a rating decision dated February 1970.  The 
veteran was provided written notice of this decision in a 
letter dated March 2, 1970; he did not appeal.  The basis for 
the denial of the veteran's claim was that medical evidence 
did not show that the veteran's pre-existing defective 
hearing was aggravated by his military service.  

Initially, the Board finds that the February 1970 rating 
decision is the last final disallowance of the claim.  
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  Second, 
the Board finds that the specified basis for the last final 
disallowance of this claim was that the evidence failed to 
show that the veteran's pre-existing defective hearing was 
aggravated by his military service.  Thus, the "issue at 
hand" for the purpose of reopening the previously and 
finally disallowed claim is whether there is evidence of 
aggravation in service.  Thus, in order to be "material" to 
such a claim, "new" evidence must be relevant as to whether 
the veteran's preexisting defective  hearing was aggravated 
by his military service; and the evidence, when considered 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Evidence of record in February 1970:  

Evidence of record when the RO considered the claim in 
February 1970 includes the appellant's service medical 
records, and a VA audiological examination report dated 
December 1969.  The service pre-induction examination reports 
dated November 1963 and February 1967, both showed normal 
hearing acuity in the left ear and significant defective 
hearing in the right ear.  The veteran's hearing was tested 
again in May 1967 at time of induction.  At that time, 
audiological evaluation revealed unilateral low frequency 
hearing loss in the right ear, with pure tone thresholds, in 
decibels, for the relevant frequencies in both ears as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
80dB.
90dB
85dB.
--dB.
80dB.
LEFT
25dB.
25dB.
30dB.
--dB.
35B.

The service discharge examination report dated March 1969 
noted bilateral sensorineural hearing loss with recorded pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75dB.
75dB
70dB.
--dB.
75dB.
LEFT
25dB.
25dB.
30dB.
--dB.
10dB.

New evidence added to record since February 1970:

Evidence submitted since the RO's February 1970 decision 
includes private, National Guard (NG) and VA records of 
treatment and examination of the appellant's orthopedic 
problems.  The Board finds this evidence to be not relevant 
to the issue at hand.  Thus, it is not "new and material" 
for purposes of reopening the claim for service connection 
for bilateral hearing loss.  Additional evidence submitted 
since the RO's February 1970 rating decision includes the 
appellant's written statements and testimony at a November 
1994 personal hearing as well as periodic examination reports 
from the NG dated June 1989 and February 1993, and VA 
audiological examination reports dated November 1993 and 
February 1999.

Review of the NG periodic examination report dated June 1989, 
shows pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75dB.
80dB
70dB.
--dB.
70dB.
LEFT
25dB.
30dB.
30dB.
--dB.
20dB.

The second page of the NG examination report dated February 
1993 is not or record; thus there the recorded audiological 
findings, if any, are not available for review.  However, 
sensorineural hearing loss is noted in the NG medical 
records.

Review of the VA audiological evaluation report dated 
November 1993, shows pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80dB.
75dB
70dB.
65dB.
60dB.
LEFT
10dB.
20dB.
25dB.
20dB.
20dB.

Speech audiometry revealed speech recognition ability of 44 
percent correct in the right ear and 96 percent correct in 
the left ear.  The examiner concluded that the appellant had 
moderately severe to severe mixed hearing loss, right ear.  
Hearing in the left ear was considered to be within normal 
limits.  Further evaluation by ENT clinic was recommended.  
Review of the ENT examination report dated November 1994, 
revealed diagnostic impression of asymmetric hearing loss 
with a severe profound sensorineural hearing loss in the 
right ear and near normal hearing in the left ear.  

In November 1994, the appellant was afforded a hearing before 
a hearing officer at the RO.  He testified that he currently 
was "hard of hearing" and he attributed this to his active 
duty service, specifically the time he spent in the artillery 
in Vietnam.  The appellant claimed that he had no problems 
with hearing loss prior to service.  The appellant has also 
submitted written statements in this regard.

An outpatient audiological clinic note, dated February 1999, 
noted that the appellant was seen for a hearing evaluation.  
Results revealed a severe to profound hearing loss in the 
right ear.  In the left, test results revealed hearing within 
normal limits from 250 HZ to 500 HZ, sloping into a mild loss 
from 1K to 4K HZ, and then dropping into a severe hearing 
loss in the higher frequencies.  Physical examination 
revealed normal tympanograms bilaterally indicating normal 
middle ear functioning.  Appropriate hearing aids were 
selected and ordered.  In March 1999, the hearing aids were 
provided to the appellant with appropriate instructions.  

Analysis

The Board finds that the NG and VA evaluation reports and VA 
outpatient audiological clinic notes are "new".  However, 
with regard to the right ear, these medical reports and 
records do not provide any evidence as to whether the 
veteran's defective hearing in the right ear was aggravated 
by his active duty service.  Furthermore, with regard to the 
left ear, this additional evidence shows that the appellant 
does not have a current hearing disability in the left ear.  
Thus, the Board finds that the evidence does not satisfy the 
test of materiality, in that it is not material to the issue 
at hand.  Furthermore, the evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, the Board 
finds that there is no medical evidence of record that the 
appellant's current hearing disability of the right ear was 
aggravated by his active duty service; nor that the appellant 
currently has a hearing disability in the left ear that is 
related to his prior active duty service.  Finally, the Board 
concludes that the appellant has failed to submit "new and 
material" evidence; and thus, the appellant's claim to 
reopen must fail.



ORDER

A disability evaluation of 40 percent, and no higher, is 
granted for the service-connected low back disability, 
subject to controlling regulations governing the payment of 
monetary benefits.  

A disability evaluation of 30 percent, and no higher, is 
granted for the service-connected left knee disability, 
subject to controlling regulations governing the payment of 
monetary benefits.  

The appellant's claim for service connection for bilateral 
hearing loss is not reopened.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


